 Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 1 of 8 PageID #: 428




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

HAIS, HAIS, AND GOLDBERGER, P.C.,               )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )     Case No.: 4:20-cv-00919-DDN
                                                )
SENTINEL INSURANCE CO., LTD.,                   )
                                                )
             Defendant.                         )
                                                )

                        REPLY IN FURTHER SUPPORT OF
                  DEFENDANT SENTINEL INSURANCE COMPANY’S
                   MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant Sentinel Insurance Co., Ltd. (“Sentinel”) submits this Reply in Support of its

Motion to Dismiss Plaintiff’s Complaint.

                                      INTRODUCTION

       This is an insurance coverage action in which a law firm, Hais, Hais, and Goldberger,

P.C. (“Plaintiff” or the “Law Firm”), seeks coverage for alleged business interruption caused by

the novel coronavirus. But the losses are not covered. The property policy (“Policy”) issued by

Sentinel excludes losses caused directly or indirectly by a virus. Indeed, four courts around the

country have already reached that conclusion.

       The Law Firm devotes much of its Opposition to discussing whether the orders issued by

government officials constitute “direct physical loss” to the property at issue.1 But the Court


       1
          Ten courts around the country have already decided that COVID-19 business
interruption claims like the Law Firm’s do not allege direct physical loss. See, e.g., Turek
Enterprises, Inc. v. State Farm Mut. Auto. Ins. Ins. Co., No. 20-11655, 2020 WL 5258484 (E.D.
Mich. Sept. 3, 2020); 10E, LLC v. Travelers Indem. Co. of Conn., No. 2:20-cv-044118-SVW-
AS, 2020 WL 5359653 (C.D. Cal. Sept. 2, 2020); Rose’s 1, LLC, v. Erie Ins. Exchange, No.
2020 CA 002424 B, 2020 WL 4589206 (D.C. Sup. Ct. Aug. 6, 2020). Hais points to the outlier
 Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 2 of 8 PageID #: 429




need not reach that question. The Law Firm admits that the coronavirus is a virus, admits that

the Policy contains a virus exclusion, and admits that the virus caused or was a cause of its

alleged losses. Opening Brief (Dkt. No. 17) at 2 (citing Compl. ¶¶ 12, 22, 24-26, 28); see also

Opp. (Dkt. No. 18) at 1-2, 5-7 (“Plaintiff suffered significant financial losses due to the presence

of coronavirus”). By its plain terms, the Virus Exclusion applies and precludes coverage here.

       The Law Firm’s only attempt to avoid the Virus Exclusion is to contend that the

exclusion does not apply to the coverage it seeks—business income, extra expense, civil

authority, and extended business income. See Opp. at 7. But all four of those coverages are part

of the Special Property Coverage Form, and the Virus Exclusion expressly applies to that Form.

The language of the Policy plainly states “[t]he following exclusion is added to Paragraph B.1

Exclusions of . . . the Special Property Coverage Form.” See Dkt. No. 17-1 at 125, § A.2. The

Law Firm’s reading—that the exclusion somehow only applies to “Computers and Media

Coverage”—is belied by the plain terms of the endorsement.2 Accordingly, the claims are barred

and the complaint should be dismissed in its entirety with prejudice.

                                          ARGUMENT

       The Law Firm does not dispute the plain application of the Virus Exclusion. The only

issue for the Court to decide, therefore, is whether the exclusion “is limited to Computer and

Media Coverage” or whether it applies to the Special Property Coverage Form, pursuant to




case, Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-cv-03127, 2020 WL 4692385, at *6 n.6
(W.D. Mo. Aug. 12, 2020). But that case is readily distinguishable because (1) the policy did not
have a virus exclusion and (2) the plaintiffs “expressly allege[d] physical contamination” which
the Law Firm does not do in this claim.
       2
          Curiously, the Law Firm claims that the endorsement containing the Virus Exclusion is
titled “Computers and Media Coverage.” See Opp. at 8. This is incorrect. The endorsement is
titled “Limited Fungi, Bacteria or Virus Coverage.” See Dkt. No. 17-1 at 125.
                                                 2
 Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 3 of 8 PageID #: 430




which the Law Firm seeks to recover. See Opp. at 7. The plain language of the Policy is

dispositive.

       The Law Firm asserts that it seeks coverage under the Business Income, Extra Expense,

Civil Authority, and Extended Business Income provisions of the Special Property Coverage

Form. See Opp. at 4; see also Dkt. No. 17-1 at pp. 32, 38. The Virus Exclusion expressly

applies to that form. Section A.2 of the “Limited Fungi, Bacteria and Virus Endorsement” (Dk.

No. 17-1 at 125) provides: “The following exclusion [the Virus Exclusion] is added to Paragraph

B.1 Exclusions of the . . . Special Property Coverage Form.”       Moreover, the top of the virus

endorsement expressly notes that it “modifies insurance provided under the following: SPECIAL

PROPERTY COVERAGE FORM.” Id. Simply put, the Business Income, Extra Expense, Civil

Authority, and Extended Business Income coverage provisions appear in the Special Property

Coverage Form and the Virus Exclusion applies to that form. There is no exception to the

exclusion for any of those coverages, and, indeed, the Law Firm points to none.

       The fact that the endorsement does not reference specific subsections of the Special

Property Coverage Form does not make it ambiguous.3 See Opp. at 7. To the contrary, the clear

reference to the entire form explains that virus-related losses are excluded from any coverage

sought under the Special Property Coverage Form. Policy language is only “ambiguous if it is

reasonably open to different constructions.” Gulf Ins. Co. v. Noble Broadcast, 936 S.W.2d 810,

814 (Mo. banc 1997). It is not enough to suggest that different language could have been used.

See Bondex Intern., Inc. v. Hartford Acc. and Indem. Co., 667 F.3d 669, 679 (6th Cir. 2011)

(“We may not ponder whether the insurance companies (or we) could have drafted more precise


       3
         Neither of the cases the Law Firm cites found ambiguity because of an absence of
reference to specific subsections of a policy, neither case involved a property policy, and neither
involved an exclusion. See Opp. at 8 (citing Seeck v. Geico Gen. Ins. Co., 212 S.W.3d 129, 134
(Mo. banc 2007) and Vogt v. State Farm Life. Ins. Co., 963 F.3d 753, 763 (8th Cir. 2020).
                                                3
 Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 4 of 8 PageID #: 431




language; we only consider whether Appellants have offered a reasonable alternative

interpretation.”).

        The Law Firm has not offered any reasonable alternative construction. The Law Firm

claims the exclusion is “limited to Computer and Media Coverage.” See Opp. at 7. But the plain

language of the policy once again refutes that argument. The top of the endorsement expressly

provides that it applies to four forms, only one of which is Computers and Media Coverage:

                This endorsement modifies insurance provided under the
                following:

                SPECIAL PROPERTY COVERAGE FORM
                STANDARD PROPERTY COVERAGE FORM
                PERSONAL PROPERTY OF OTHERS
                COMPUTERS AND MEDIA COVERAGE

Dkt. No. 17-1 at 125. Likewise, the exclusion is expressly “added to” all four forms: “The

following exclusion is added to Paragraph B.1 Exclusion of the Standard Property Coverage

Form and the Special Property Coverage Form; Paragraph F., Additional Exclusions of

Computers and Media, form SS 04 41, and to form SS 04 45, Personal Property of Others.” See

id.   And, as a practical matter, it makes no sense that the exclusion would be limited to

Computers and Media, as wet rot, dry rot, bacteria and virus are equally as likely (if not more so)

to occur on other property.4

        Absent an ambiguity, an insurance policy must be enforced according to its terms.

Rodriguez v. General Accident Ins. Co., 808 S.W.2d 379, 382 (Mo. banc 1991). The Law Firm

agrees. See Opp. at 8. Here, those terms include a Virus Exclusion that precludes the coverage


        4
         The Law Firm also states, without further explanation, that the Business Income
coverage and Extra Expense coverage are “not subject to the Limits of Insurance.” See Opp. at
8. But that has nothing to do with the applicability of the Virus Exclusion. The Limits of
Insurance are the monetary limits of coverage, if that coverage is available. See id. at 14-16, 45.
There is no ambiguity created by the existence of limits of insurance for coverage to which the
Law Firm is not entitled.
                                                4
 Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 5 of 8 PageID #: 432




the Law Firm seeks. Four courts have already reached that very conclusion with respect to

COVID-19 business interruption claims just like the Law Firm’s claims. Two of those decisions

were cited in Sentinel’s moving papers (see Dkt. No. 17 at 8-9), and two more were decided in

the intervening weeks.

        First, a federal district court in Florida dismissed COVID-19 business interruption

claims—with prejudice and without leave to amend—on the grounds that the policy “expressly

excludes coverage from damages caused by a virus.” Mauricio Martinez, DMD, P.A., v. Allied

Ins. Co. of America, No. 2:20-cv-00401-FtM-66NPM, 2020 WL 5240218, at *1 (M.D. Fla. Sept.

2, 2020). That court decided there was no Covered Cause of Loss under the policy because the

policy excluded losses caused “directly or indirectly” by any virus, and the damages resulted

from the coronavirus. Id. at *2.

        Second, a federal district court in Michigan reached the same conclusion: “[t]he Order

expressly states that it was issued to ‘suppress the spread of COVID-19’ and accompanying

public health risks.     The only reasonable conclusion is that the Order—and, by extension,

Plaintiff’s business interruption losses—would not have occurred but for COVID-19.” Turek

Enterprises, Inc. v. State Farm Mut. Auto. Ins. Ins. Co., No. 20-11655, 2020 WL 5258484, at *8

(E.D. Mich. Sept. 3, 2020); cf. 10E, LLC v. Travelers Indem. Co. of Conn., No. 2:20-cv-044118-

SVW-AS, 2020 WL 5359653, *6 (C.D. Cal. Sept. 2, 2020) (“[T]he Court notes its skepticism

that Plaintiff can evade application of the Policy’s virus exclusion” given that “Plaintiff’s theory

of liability appears to inevitably rest on a potentially implausible allegation that in-person dining

restrictions are not attributable to ‘any virus.’”).

        With respect to the cases cited in Sentinel’s moving papers, the Law Firm, either ignores

them (e.g., Gavrilides) or claims they are distinguishable because the exclusions in those cases



                                                       5
 Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 6 of 8 PageID #: 433




did not have exceptions for certain limited coverage (e.g., Diesel Barbershop). See Opp. at 9-10.

But the Law Firm never explains why that matters. It does not. The fact that the Virus

Exclusion has an exception for Limited Coverage does not impact the applicability of the

exclusion here. The Law Firm does not allege that it is entitled to the Limited Coverage.

       The Law Firm also makes this same “distinguishing” argument about Michigan Battery

Equipment, Inc. v. Emasco Ins. Co., 892 N.W.2d 456, 459 (Mich. Ct. App. 2016). But the policy

in Michigan Battery in fact had virtually identical limited coverage to that in the Law Firm’s

policy. The court there determined that, because the wet rot was not the result of a ‘specified

cause of loss’ or flood, the limited coverage provision “simply does not apply.” Id. The same is

true here. There is no coverage for the Law Firm’s coronavirus losses. To the contrary, they are

expressly excluded.

                                        CONCLUSION

       For all of the foregoing reasons, including those set forth in the Opening Brief, and

others appearing in the record, Sentinel respectfully requests that the Court grant its motion and

dismiss the Law Firm’s Complaint in its entirety and with prejudice.


Dated: September 21, 2020




                                                    Respectfully submitted,

                                                    By:    /s/ Patrick J. Kenny
                                                           Patrick J. Kenny (MO #38032)
                                                           ARMSTRONG TEASDALE LLP
                                                           7700 Forsyth Boulevard, Suite 1800
                                                           St. Louis, Missouri 63105
                                                           Tel.: (314) 621-5070
                                                           Fax.: (314) 621-5065
                                                           pkenny@atllp.com


                                                6
Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 7 of 8 PageID #: 434




                                               And

                                               Sarah D. Gordon (pro hac vice
                                               forthcoming)
                                               STEPTOE & JOHNSON LLP
                                               1330 Connecticut Avenue NW
                                               Washington, DC 20036
                                               Tel.: (202) 429-3000
                                               Fax.: (202)429.3902
                                               sgordon@steptoe.com

                                               James L. Brochin (pro hac vice
                                               forthcoming)
                                               Khristoph A. Becker (pro hac vice
                                               forthcoming)
                                               STEPTOE & JOHNSON LLP
                                               1114 Avenue of the Americas
                                               New York, New York 10036
                                               Tel.: (212) 506-3900
                                               Fax: (212) 506-3950
                                               jbrochin@steptoe.com
                                               kbecker@steptoe.com

                                         Attorneys for Sentinel Insurance Company,
                                         Ltd.




                                     7
 Case: 4:20-cv-00919-DDN Doc. #: 24 Filed: 09/21/20 Page: 8 of 8 PageID #: 435




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 21st, 2020, the foregoing was filed electronically with

the Clerk of the Court to be served by operation of the Court’s electronic filing system upon all

counsel of record.

                                                          /s/ Patrick J. Kenny
                                                          Patrick J. Kenny




                                                 8
